RESTRICTED STOCK AGREEMENT

THIS RESTRICTED STOCK AGREEMENT (the "Agreement") is made between [EMPLOYEE]
("Employee") and Realty Income Corporation, a Maryland corporation (the
"Company"), as of [DATE] (the "Effective Date").

RECITALS

(1) Pursuant to the 2012 Incentive Award Plan of Realty Income Corporation, as
amended from time to time (the "Plan"), on [DATE] (the "Grant Date") the Company
granted to Employee an award of [# OF SHARES] shares of restricted common stock
of the Company (the "Shares").

(2) As a condition to Employee's grant of the Shares, Employee must execute this
Restricted Stock Agreement, which sets forth the rights and obligations of the
parties with respect to the Shares.

(3) The Plan's terms are hereby incorporated herein by reference. Capitalized
terms not defined herein shall have the meanings ascribed to them in the Plan.

Forfeiture; Vesting
.
 a. Subject to Subsections 1(d), 1(e) and 1(f) hereof, if Employee's employment
    with the Company is terminated for any reason, including, but not limited to
    for Cause (as defined below), all unvested Shares (the "Unvested Shares") as
    of the date of such termination shall immediately be forfeited and
    Employee's rights in any Unvested Shares shall thereupon lapse and expire;
    provided, that a number of Unvested Shares shall vest equal to the number of
    Shares that would have vested on the next Vesting Date next following the
    date of termination of employment (had Employee remained employment through
    such date), pro-rated based on the number of days elapsed from the Vesting
    Date immediately preceding the date of termination of employment through the
    date of termination (as a portion of the number of days between such Vesting
    Date and the Vesting Date next following the date of termination of
    employment), rounded down to the nearest whole Share.
 b. Except as provided in Subsections 1(a), (c) and (d) hereof, the Unvested
    Shares issued hereunder shall become vested over a [VESTING SCHEDULE] year
    period, as specifically set forth below, subject to Employee's continued
    service as an Employee of the Company as of each such Vesting Date.

    Vesting Dates

    Number of Shares
    
    

 c. Notwithstanding the provisions of Subsection 1(b) hereof, in the event of a
    Change in Control and Employee remains continuously employed by the Company
    until immediately prior to such Change in Control, all Unvested Shares shall
    become vested immediately prior to the consummation of such Change in
    Control.
 d. Notwithstanding the provisions of Subsections 1(a) and (b) hereof, in the
    event of Employee's termination of employment without Cause or Employee's
    Constructive Termination (each as defined below), in either case within
    eighteen (18) months following a merger or consolidation of the Company with
    or into another corporation in a transaction that is not a Change in Control
    (a "Non-CIC Merger"), then all Unvested Shares (or any unvested rights to
    cash or other property for which the Unvested Shares were substituted or
    exchanged in connection with the Non-CIC Merger) shall immediately become
    vested.
 e. Notwithstanding the provisions of Subsections 1(a) and (b) hereof, in the
    event of Employee's termination of employment due to Employee's death, then
    all Unvested Shares shall immediately become vested.
 f. Notwithstanding the provisions of Subsections 1(a) hereof, in the event of
    Employee's termination of employment due to Employee's disability (as
    defined below), then the Employee's shares shall vest in accordance with
    Subsection 1(a) hereof and shall continue to vest in accordance with the
    vesting schedule set forth in Subsection 1(b) above, so long as the
    Employee's disability is continuing on each Vesting Date and the Employees
    is not employed by another employer.
 g. For purposes of this Agreement, "Cause" and, "Constructive Termination" and
    "Disability" shall have the following defined meanings:
     i.   "Cause" means (a) theft, dishonesty or falsification of any employment
          or Company records; (b) malicious or reckless disclosure of the
          Company's confidential or proprietary information; (c) commission of
          any immoral or illegal act or any gross or willful misconduct, where
          the Company reasonably determines that such act or misconduct has (1)
          seriously undermined the ability of the Company's management to
          entrust Employee with important matters or otherwise work effectively
          with Employee, (2) contributed to the Company's loss of significant
          revenues or business opportunities, or (3) significantly and
          detrimentally affected the business or reputation of the Company or
          any of its subsidiaries; and/or (d) Employee's failure or refusal to
          work diligently to perform tasks or achieve goals reasonably requested
          by the Board, provided such breach, failure or refusal continues after
          the receipt of reasonable notice in writing of such failure or refusal
          and an opportunity to correct the problem. "Cause" shall not mean a
          physical or mental disability.
     ii.  "Constructive Termination" means Employee's resignation of employment
          within sixty (60) days of one or more of the following events which
          remains uncured thirty (30) days after Employee's delivery of written
          notice thereof:
           a. the delegation to Employee of duties or the reduction of
              Employee's duties, either of which substantially reduces the
              nature, responsibility, or character of Employee's position
              immediately prior to such delegation or reduction;
           b. a material reduction by the Company in Employee's base salary in
              effect immediately prior to such reduction;
           c. the Company's relocation of Employee's principal office location
              to a place more than forty (40) miles from the Company's present
              headquarters location (except that reasonably required travel on
              the Company's business shall not be considered a relocation).
    
     iii. "Disability" means the total and permanent incapacity of an employee
          due to physical or mental impairment, to engage in any gainful
          activity, which disability can be expected to result in death or can
          be expected to last for a continuous period of not less than 12
          months, and which disability shall be determined on the basis of
          medical evidence by a licensed physician designated by the Company.

Transfer of Shares
. Unless permitted by the Administrator, Unvested Shares or any interest or
right therein or part thereof shall not be liable for the debts, contracts or
engagements of the Employee or his or her successors in interest and shall not
be subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law or by judgment, levy, attachment,
garnishment or any other legal or equitable proceedings (including bankruptcy),
and any attempted disposition thereof shall be null and void and of no effect;
provided, however, that this Section 2 shall not apply to vested Shares and
shall not prevent transfers by will or by applicable laws of descent and
distribution. In the case of a permitted transfer of Unvested Shares, the
transferee or other recipient shall receive and hold the Unvested Shares so
transferred subject to the provisions of this Agreement, and there shall be no
further transfer of such Shares except in accordance with the terms of this
Section 2. Any transferee shall acknowledge the same by signing a copy of this
Agreement. Transfer or sale of the Shares is subject to restrictions on transfer
imposed by any applicable state and federal securities laws. The Unvested Shares
will be held in book entry form by the Company's Stock Transfer Agent. As Shares
vest, the Transfer Agent will be given instructions to issue a certificate to
the Employee or the approved transferee for the vested Shares.
Dividends and Voting Rights
. Employee shall be entitled to any and all dividends on the Shares, payable
from the Grant Date. In addition, as of the Grant Date, Employee shall have all
voting rights with respect to Shares.
Ownership Rights, Duties
. This Agreement shall not affect in any way the ownership, voting rights or
other rights or duties of Employee, except as specifically provided herein.
Legends
. The certificate evidencing the Shares issued shall be endorsed with any legend
required under applicable federal and state securities laws and the Company's
Articles of Incorporation.
Adjustment for Stock Splits, Etc
. All references to the number of Shares in this Agreement shall be
appropriately adjusted to reflect any stock split, stock dividend or other
recapitalization or change in the Shares which may be made by the Company after
the date of this Agreement in accordance with Section 14.2 of the Plan. Any and
all shares of Common Stock received by the Employee with respect to such Shares
as a result of stock dividends, stock splits or any other form of
recapitalization shall also be subject to this Agreement.
Notices
. Notices required hereunder shall be given in person or by registered mail to
the address of the Employee shown on the records of the Company, and to the
Company at its principal executive office.
Survival of Terms
. This Agreement shall apply to and bind Employee and the Company and their
respective permitted assignees and transferees, heirs, legatees, executors,
administrators and legal successors, including without limitation the Company's
acquirer in a Change in Control.
Tax Withholding
. Notwithstanding anything to the contrary in this Agreement, the Company or its
Affiliates shall be entitled to require payment in cash or deduction from other
compensation payable to Employee of any sums required by federal, state or local
tax law to be withheld with respect to the issuance, lapsing of restrictions on
the Shares. The Company may, in its discretion, allow the Employee to deliver
shares of Common Stock owned by Employee duly endorsed for transfer to the
Company with an aggregate Fair Market Value on the date of delivery equal to the
statutory minimum sums to be withheld. The Company shall not be obligated to
deliver any new certificate representing vested Shares to Employee or his or her
legal representative unless and until Employee or his or her legal
representative shall have paid or otherwise satisfied in full the amount of all
federal, state and local taxes applicable to the taxable income of Employee
resulting from the grant of the Shares or their vesting.
No Section 83(b) Elections
. Because such election could have an impact on the Company's ability to
continue as a real estate investment trust under the Code (defined below),
Employee agrees that Employee will not file an election under Section 83(b) of
the Internal Revenue Code of 1986, as amended (the "Code"), with respect to the
Shares. If Employee does file a Section 83(b) election then such election shall
cause the forfeiture of all of the Shares, without proration (notwithstanding
Section 1(a)).
Representations
. Employee has reviewed with his or her own tax advisors the federal, state,
local and foreign tax consequences of this investment and the transactions
contemplated by this Agreement. Employee is relying solely on such advisors and
not on any statements or representations of the Company or any of its agents.
Employee understands that he/she (and not the Company) shall be responsible for
his/her own tax liability that may arise as a result of the grant of Shares or
the transactions contemplated by this Agreement.
Governing Law
. This Agreement shall be governed by and construed and enforced in accordance
with California law, without giving effect to the principles of conflict of laws
thereof.

Employee represents that he/she has read this Agreement and is familiar with its
terms and provisions. Employee hereby agrees to accept as binding, conclusive
and final all decisions or interpretations of the Company's Board of Directors
or the Compensation Committee thereof upon any questions arising under this
Agreement. If Employee is married, his or her spouse has signed the Consent of
Spouse attached to this Agreement as Exhibit A.

IN WITNESS WHEREOF, this Agreement is deemed made as of the date first set forth
above.

"COMPANY"

REALTY INCOME CORPORATION

 

By:

Name: Michael R. Pfeiffer

Title: Executive Vice President, General Counsel and

Secretary

 

"EMPLOYEE"

 

[EMPLOYEE]

 

Address:

 

 

EXHIBIT A
TO RESTRICTED STOCK AWARD AGREEMENT
CONSENT OF SPOUSE

I, _______________, spouse of _______________, have read and approve the
Restricted Stock Award Agreement (the "Agreement") to which this Consent of
Spouse is attached. In consideration of issuing to my spouse the shares of the
common stock of Realty Income Corporation set forth in the Agreement, I hereby
appoint my spouse as my attorney-in-fact in respect to the exercise of any
rights under the Agreement and agree to be bound by the provisions of the
Agreement insofar as I may have any rights in said Agreement or any shares of
the common stock of Realty Income Corporation issued pursuant thereto under the
community property laws or similar laws relating to marital property in effect
in the state of our residence as of the date of the signing of the foregoing
Agreement.

Dated: _______________ _______________________________

Signature of Spouse